                            Case 2:20-cr-00139-JCZ-DMD Document 1-1 Filed 12/04/20 Page 1 of 1
                                                                                                                                                    PER 18 U.S.C. 3170
                                   DEFENDANT INFORMATION RELAT]VE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY: ETNFoRMATToN                              E    TNDTcTMENT                                CASE NO

Matter    Sealed:       !      ;uvenite E               Otner tnan Juvenite                      USA vs.
I       Pre-lndictmentPlea         !        Superseding       E    DefendantAdded                        NtcolE               E. BURDETT


                                                                                                                                        2ffie
                                                                                              Defendant:
                                       tr lndictment
                                       tr lnformation !
                                                                   CnargestCounts Added


Name of District Court, and/or Judge/Magistrate Location (City)                               Address
                                                                                                                      Kenner, LA
UNITED STATES DISTRICT                      coURT        EASTERN
DISTRICT OF tOUtsrnrun

                                             Denise Duhon
                                                         Divisional Office
                                                                                                                                         SECT.AIIIAG.S
Name and Office of Person
Furnishing lnformation on                    Eu.s. ntty Eotn",
THIS FORM
Name of Asst.
                                              phone   No. (337) 262-6618
                                                                         U.s. Agency
                                                                                               tr         lnterpreterRequired Dialect
U.S. Attorney               Kelly P. Uebinger
(if assigned)                                                                                     Birth
                                                                                                                981
                                                                                                                                             E    uate     !     Rtien
                                                                                                  Date      1
                                                                                                                                             Z    Femate   (if applicable)

    Name of Complainant Agency, or Person (& Title, if any)
                                                                                                                                       xxx-xx- 3074
    lnternal Revenue Service, SA Timothy Moore                                                    Social Security Number
             person is awaiting trial in another Federal or State Court
             (give name of court)
                                                                                                                                      DEFENDANT


                                                                                             lssue:         n         Warrant Elsummons
     tr      this person/proceeding transferred from another district
              per(circleone) FRCrP             20,21 or 40. ShowDistrict
                                                                                             Location Status:
                                                                                              ArrestDate-orDateTransferredtoFederalCustody-
             this is a reprosecution of charges
             previously dismissed which were                                                      E       Currently in Federal Custody
             dismissed on motion of:

              f]u.s.
                                                                                                  !       Currently in State Custody
                        Atty   E   Derense
                                                                       SHOW                                 fl        writ Required
           this prosecution relates to a
           pending case involving this same
                                                                     DOCKET NO,
                                                                                                  E       Currently on bond
           defendant. (Notice of Related
           Case must still be filed with the
                                                                                                  tr      Fugitive
           Clerk.)
    !      prior proceedings or appearance(s)
           before U.S. Magistrate Judge
                                                                     MAG. JUDGE
                                                                      CASE NO.
                                                                                             Defense Counsel (if any)                 MichaelW. Magner, Avery B. Pardee
           regarding this defendant were
           recorded under                                                                           f]     FPD          ! cln fl           nelo
Place of          Orleans Parish
                                                                                                           !      nppointed on Target Letter
                                                            County
offense

                                                                                              !        fnir     report amends AO 257 previously submitted

         OFFENSE CHARGED. U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES. ADDITIONAL INFORMATION OR COMMENTS

Total# of Counts 4                                    (for this defendant only)

Of(ense                      Title & Section/-
Level (1, 3, 4)         (Pettv =       1   / Misdemeanor = 3 / Felonv = 4)
                                                                                                       Description of Offense Charged                           Count(s)
4                 Title 26, U.S.C., Section 7206(1)                                    Making and Subscribing a False Return, Statement or                     1-4
                                                                                       Other Document
